Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the opposite side to the sample receiving surface” and “the normal of the surface facing…”  There is insufficient antecedent basis for this limitation in the claim.
Applicant has not properly and clearly established the metes and bounds of the sample holder, and its constituent sides which make up its form/structure and beget the desired surfaces and relative desired positioning thereof and coincident, various angles intended to be established with respect to particular parts of the sample holder and within the device.  It is further noted that an optical axis of the measuring head is relied upon in attempting to define various angles within the device, and wherein the measuring head’s functionality is recited with respect to “emitting light toward the liquid sample…” wherein such recitation is predicated on an intended workpiece and does not positively establish an optical alignment of the measuring head with respect to the sample receiving surface of the sample holder.
Clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the sought further structural arrangement by the recitation of claim 6 are indefinitely defined herein.  The claim language is not clearly understood and is couched in narrative-type process recitations wherein clear metes and bounds as to the further, physical arrangement of structural element(s) are not provided with respect to a relative positioning of the mirror to the optical axis of the measuring head in the device. 
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The further, relative structural arrangement sought by way claims 19 and 20 is indefinitely defined herein as the claims are drawn to math calculations (i.e. process steps) with a particular order of operations, which does not have bearing to the relative arrangement of the parts within the device.  
Prior claim 6 provides a recitation to establishing a third angle and a fourth angle (being unclearly defined notwithstanding), and it is unclear what further structural relationship to the device is intended to be provided herein, wherein the claim amounts to a calculation with these third/fourth angles.
Further clarification is required as to the relative placement of the elements which beget these angles as sought by Applicant.  


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the further elements added to the system so as to form the sought operative embodiment are indefinitely defined herein.  Claim 12 generally recites the further elements of a plurality of sample holders and one or more movable measuring heads, however, claim 1 already provides a sample holder (and notably not “at least one sample holder…”) and a measuring head.  It is unclear how many further sample holders and measuring heads are provided by way of claim 12 and further, how are these sample holders/measuring heads related with respect to the elements of the base device (i.e. with respect to the already established sample holder and measuring head).   The metes and bounds of the sought device with these, additional combined elements are indefinitely defined at present as the present recitation merely amounts to the added listing of these further elements without their relative arrangement within the device as a whole.
Clarification is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sahir et al. (US 2008/0204755), hereafter Sahir.
With regard to claim 1, Sahir discloses a sample holder 4 with a sample receiving surface for receiving a liquid sample, and a measuring head 6/10/12/15 for emitting excitation light toward the liquid sample (noting that the liquid sample is drawn to a prospective workpiece, wherein the sample holder has a surface facing the measuring head on the opposite side to the sample receiving surface (this opposite surface being the opposed surface that is closer to item ‘10’ than the sample receiving surface), the normal M of the surface facing the measuring head forming a first angle with an optical axis L of the measuring head (abstract; pars. [0031-0037, figs. 1&2, for example).  With regard to claim 2, the surface lying on the opposite side to the sample receiving surface and facing the measuring head forms a second angle with the sample receiving surface at an angle of 0 degrees as they are parallel to one another.  With regard to claim 4, Sahir discloses that the optical axis L of the measuring head forms a third angle in a range of 1 to 30 degrees with a normal M of the receiving surface of the sample holder (par. [0037] at a relative 5 degrees to the normal of the receiving surface, see fig. 1, for example).  With regard to claim 5, Sahir discloses that the device further comprises a mirror 8 (and alternative as a prism) at a defined distance from the sample receiving surfaced on which light passing through the sample holder is reflected (pars. [0033-0034,0044], fig. 1, for example).  Further, as in claims 6, 19, and 20 and as best understood, Sahir discloses such relative angle between the normal of the mirror/reflector and the angle of the optical axis A measured from a normal of the receiving surface, and thus also the differences between the fourth and third angles as in claims 19 and 20 (pars. [0044,0048], fig. 1).  With regard to claim 7, Sahir discloses that the mirror has an inclined surface facing the measuring head (pars. [0044,0048], fig. 1, for example).  With regard to claim 8, Sahir discloses a measuring head positioned below the holder when viewed vertically (figs. 1 and 2).  With regard to claim 10, Sahir discloses that the measuring head comprises a lens 10 (pars. [0037,0042], fig. 1, for example).  With regard to claim 11, Sahir discloses incorporation with a fluorescence or luminescence spectrometer (pars. [0021-0023], for example).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahir in view of Schermer et al. (US 2005/0110989), hereafter Schermer.
Sahir has been discussed above.
Sahir does not specifically disclose that the second angle as in claims 3, 15, and 16.
Schermer discloses an optical device integrated with wells (abstract).  Schermer discloses a microplate 50 comprising a plurality of sample holders 52 (wells), wherein the wells include sample receiving surfaces 52 and an irregular trapezoid prism 70 integrated into the bottom of the well 52, wherein the irregular trapezoid prism 70 provides a surface 95 opposite to the sample receiving surface that is in an angle range of about 2 degrees to 45 degrees, wherein providing an irregular trapezoid prism avoids interference with paths of both interrogation rays 26 and measurement rays 34, and an irregular trapezoid prism 90 with fourth facet 95 makes the prism thinner and easier to mold and allows the detector to be located closer to the prism without interfering with relative movement therebetween (pars. [0065,0067,0068], figs. 1, 3&4, for example).
It would have been obvious to one of ordinary skill in the art to modify Sahir to provide a second angle that is between  about 2 and 45 degrees such as taught by Schermer in order to provide an obvious, alternative form to the sample holder wherein an irregular trapezoid prism provides benefits to avoid interference with paths of both interrogation rays and measurement rays, and irregular trapezoid prism 90 with fourth facet 95 makes the prism thinner and easier to mold and allows the detector to be located closer to the prism without interfering with relative movement therebetween.
Further, it would have been obvious through routine engineering and experimentation to optimize the second angle to be in range of about 3 to 7 degrees or 5 degrees, as in claims 15 and 16, in order to optimize the angle to avoid interference with paths of the interrogation rays and measurement rays and making the prism thinner and easier to mold for manufacturing purposes, wherein such modification is seen as an obvious engineering design realized for the reasons discussed above outside of a criticality or unexpected results arising otherwise being set forth.

Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahir in view of El-Hage et al. (US 2003/0127609), hereafter El-Hage.
Sahir has been discussed above.
Sahir does not specifically disclose that the measuring head comprises an excitation fiber and an detection fiber as in claim 9.
Sahir also does not specifically disclose that the device further includes a plurality of sample holders and one or more further movable measuring heads for emitting excitation light toward the sample and receiving signal light, as in claim 12.
Sahir also does not specifically disclose that the measuring head includes a light source as a xenon flash lamp as in cl. 13.
El-Hage discloses a sample analysis system comprising a microplate 124 comprising a plurality of sample holders (individual wells of the microplate) and top 112a, and bottom 112b optics heads as movable (i.e. by Z-axis adjustment mechanism 130)measuring heads for emitting excitation light to the sample and receiving signal light from the sample, the top and bottom optics both comprising an excitation fiber a detection fiber.  El-Hage further disclose that the light source for scattering assays, absorbance assays, photoluminescence assays and the like may be comprised by various lasers, LEDs, and lamps, and including a xenon arc lamp(abstract, pars. [0133,0134,0141-0144,0196], figs. 3&11, for example).
It would have been obvious to one of ordinary skill in the art to modify Sahir to further include a measuring head with an excitation fiber and detection fiber, and a plurality of sample holders and one or more further movable measuring heads, wherein the light source is a xenon lamp such as taught by El-Hage in order to provide a system with optics for effectively conveying and receiving the optical interrogation and emissions beams in a likewise desired absorbance assay as in Sahir, and which affords increased throughput to optically assaying a multitude of samples in a controllable and adjustable manner.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahir.
Sahir does not specifically disclose that the third angle is in a range of 1 to 3 degrees or 1 degree as in claims 17 and 18.
It would have been an obvious engineering design choice through routine experimentation to adjust the third angle in Sahir, wherein Sahir discloses an optical axis L of the measuring head that forms a third angle in a range of 1 to 30 degrees with respect to a normal of the light receiving surface of the sample holder (par. [0037] at a relative 5 degrees to the normal of the receiving surface see fig. 1), and optimization to 1 to 3 degrees or 1 degree so as to provide a better bundled and directed light beam more precisely directed to the sample at the sample receiving surface, wherein such modification is seen as an obvious engineering design choice absent a showing of a criticality or unexpected results arising otherwise.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL N TURK/Primary Examiner, Art Unit 1798